Citation Nr: 1512174	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1968. 



This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a rating of 30 percent effective September 27, 2003.  The Veteran appealed the initial rating, and in a September 2010 statement the Veteran's representative indicated that the Veteran requested a 70 percent rating for PTSD.

In September 2009, the RO increased the Veteran's rating for PTSD from 30 to 70 percent, effective August 7, 2008.  In October 2010, the Veteran's representative indicated that the Veteran was still not satisfied with his appeal, as he sought an earlier effective date than August 7, 2008, for the grant of a 70 percent rating.  The Board has thus liberally construed the claim on appeal as being for a rating in excess of 30 percent for PTSD prior to August 7, 2008.


FINDING OF FACT

Prior to August 7, 2008, the Veteran's PTSD was manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no greater, for PTSD prior to August 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with any part of the initial assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, letters from private psychologists, and statements from the Veteran and his wife have been obtained.  Also, the Veteran was provided VA examinations of his claimed PTSD in October 2005 and June 2008.  These examinations and their associated reports, along with the other evidence of record, provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's complaints in statements, including those submitted in December 2005, regarding the conduct of the October 2005 VA examiner, including that he was prejudiced, unprofessional, and used offensive language.  A December 2005 letter from the Veteran's private psychologist generally reiterates these complaints based on the report of the Veteran.  However, as reflected in a November 2006 letter to a U.S. Congressman from the Director of the VA Pacific Islands Health Care System, that examiner had worked for VA for 14 years and had always behaved in an ethical manner and not displayed any prejudice.  Also, when asked, the examiner reported spending the requisite amount of time interviewing the Veteran, and denied making the offensive remark claimed by the Veteran.  Furthermore, a review of the October 2005 VA examination report does not reflect any inappropriate or unusual comments or content.  Under these circumstances, the Veteran's assertions do not rebut the presumption that the VA examiner adequately executed his duties in providing a VA examination.  See Nohr v. McDonald, 27 Vet. App. 124, 131-2 (Vet. App. 2014).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In statements received in December 2004, the Veteran asserted that he experienced anxiety, sleeplessness, nightmares, agitation, fear of heights and confined spaces, flashbacks, and difficulty traveling on aircraft.  Statements received in December 2004 from the Veteran's ex-wife and sister assert that the Veteran had a hard time communicating or relating to his family, that he isolated himself and became angry very easily.  

Letters from the Veteran's private psychologist, Dr. L.H., dated in November 2004, April 2005, and May 2005, indicate that the Veteran's PTSD symptoms included severe anxiety with panic, difficulty concentrating, estrangement, detachment, anger-rage, sense of foreshortened future, insomnia, nightmares, flashbacks, hypervigilance, and exaggerated startle response.  She stated that he was afraid of the dark and had phsyiologic reactivity consistent with trauma and panic.  He also had depressed mood, feelings of hopelessness and worthlessness, fatigue, and motivation deficit.  She further stated that the Veteran was at high risk regarding suicidal and homicidal ideation symptoms.  She assigned a global assessment of functioning (GAF) score of 35.  Dr. L.H. further asserted that the Veteran underwent intense weekly psychotherapy with only minor improvements, that the severity of his PTSD warranted exclusion for the workplace, and that, due to the intensity of his symptoms, he was a risk to himself and others in any work place.  She stated that his panic attacks associated with trauma were unpredictable.  She also stated that the Veteran was under severe elimination of the enjoyment of most social, recreational, and educational activities, and was very isolated.  

On October 2005 VA examination, it was noted that the Veteran was employed full time, and he reported that he watched television and ate alone after work, and that his co-workers stressed him out.  He reported nightmares and daily irritability, especially at his employer.  On examination, the Veteran was cooperative, fully oriented, did not have any delusions or hallucinations, and had no suicidal or homicidal ideation at the time.  Speech was in normal range, and alternating affect was congruent with irritable mood.  Insight and judgment were within normal limits, and long and short-term memory was within normal range. The Veteran's assigned GAF score was 65.  

In a November 2005 letter, Dr. L.H. stated that, in her office, the Veteran yelled, jumped up and down, and invaded her personal space, and that his knee shook loudly along with foot tapping, which were bodily behavioral reactions to Vietnam-related stimuli.  She stated that the Veteran had severe hypervigilance.

In November 2005, the Veteran saw a VA mental health social worker.  It was noted that, once he had the social worker's undivided attention, he began to pace back and forth and raised his voice and at times, and that he used profanity and pounded on the conference room table as he expressed his outrage at receiving a letter from VA informing him that his claim for PTSD had been denied.  The Veteran indicated that the October 2005 VA examiner had used offensive language during the examination, and that after this the Veteran considered physically attacking the examiner but realized that it would have legal consequences for him and thus refrained from taking such action.  He also stated that the VA examiner had his back towards him during the examination while typing on the computer.  It was noted that the social worker requested that the Veteran calm down and counseled him, but that the Veteran left abruptly. 

In September 2006 and December 2006 letters, Dr. L.H. stated that the Veteran currently had symptoms of anxiety, estrangement, anger/rage with irritability, sense of foreshortened future, flashbacks, nightmares, and hypervigilance with physiologic reactivity.  She stated that he self-medicated with alcohol, and that he could not work or enter geographic locations of high altitude due to his panic attacks, which included expressions of volatility, anger-rage, and aggression.  She stated that, because of his panic attacks, his company workers/peers were at risk of injury.  

On June 2008 VA examination, the Veteran reported ongoing nightmares "twice a week" of events in Vietnam and a helicopter crash in which he was involved, where he awoke sweaty, with elevated heart rate, and unable to resume sleep.  He stated that his sleep was severely disturbed, and that he could not sleep unless he drank some alcohol.  He reported being hypervigilant, keeping a weapon in the night stand drawer, being anxious in lines, and avoiding crowds.  He described intrusive thoughts and how the sights and sounds of helicopters caused flashbacks, anger, and problems at work and at home.  He stated that he was never fired due to anger issues, but that he had had to complete anger management several times and was in a number of confrontations.  He reported tending to isolate and drinking alcohol as self-medication for sleep. 

On examination, communication was impaired by anger, but no hallucinations, delusions, or inappropriate behavior was reported.  The Veteran denied current lethal thoughts or plans, but described one suicide attempt by alcohol overdose in the past, and homicidal thoughts when angry.  Ability to maintain personal hygiene and orientation were normal, and no memory loss or impairment was noted.  He reported having obsessive safety seeking and avoidance of reminders.  Speech was pressured and often interrupted by tears and anger.  He reported being very anxious in crowds and inside airplanes, and moderate depression and severe anxiety was noted.  There was no impaired impulse control reported, but there was severe sleep impairment due to dreams and insomnia.  After reviewing the claims file, the examiner diagnosed PTSD, and noted the Veteran's GAF score to be 55. 

Statements from the Veteran and his wife were received by VA on August 12, 2008.  The Veteran stated that he was having memory problems such as forgetting his ATM card in a machine, medical appointments, retuning calls and meetings.  He reported becoming generally angry, panicky, and anxious, and that when he panicked he had trouble breathing.  He reported not going shopping, except for alcohol, and living in constant fear.  

The Veteran's wife stated that she had known the Veteran since 1980 and that he had suffered from PTSD symptoms since then, that he became enraged very easily, and that his children avoided him if he was having a bad day.  She stated that he typically did not interact with the family except to eat dinner, that when he was enraged he had become physically abusive with the family where they had had to leave the house for a while, and that she had found it necessary to leave him many times in the past.  She stated that they were unable to attend many social events with friends or family, that they seldom went out, that the Veteran avoided crowds.  She further stated that he was suspicious and accused her of cheating and was jealous of other men.  She stated that family members were fearful of him, and that he was "very nice and pleasant when he was around other people but if something rattles him then he starts yelling at us when we get home."  She stated that the Veteran had to be accompanied everywhere he went, and would not travel unless she was able to go with him.  She stated that he did not trust people and had a small circle of friends.  

An August 7, 2008, letter from Dr. L.H. reflects her assessment that the Veteran demonstrated extreme anxiety and panic when he had flashbacks, and was extremely jumpy and sensitive to noises.  She stated that she had worked with him for four years and had had 88 sessions with him, and that, due to his panic level and trauma responses, he was very hard to work with and required sessions that exceeded normal length given to other patients.  She stated that she re-tested the Veteran recently as to symptom improvements, but that he had either maintained or worsened PTSD features from four years prior.  She stated that there was worsening of physiologic reactivity, suicidal ideation, and flashbacks, that he was shaking and trembling more, and that this anger levels were heighted and he was territorially threatening.  

Treatment records dated from September 2003 to May 2010 were also submitted from the Veteran's private physician.  Such records reflect notations and diagnoses of PTSD, including notations of nightmares on occasion in June 2004, ongoing insomnia from anxiety, PTSD with "episodic panic type symptoms" in March 2005, ongoing anxiety from problems with his employer and a prescription for Xanax in February 2006, and anxiety and PTSD, stable with Xanax, in September 2007.

In a statement received in June 2010, the Veteran's employer stated that the Veteran had worked full time in range maintenance from March 1984 to the end of August 2007.  

A July 2010 VA mental health therapy note reflects that the Veteran stated that he had been getting worse over the past two years.  He reported that he retired and he had been isolated a lot more, that he rarely went out anymore, and that he went to his appointments or took his wife to work and then returned home and did not go shopping.  He reported poor sleep patterns and checking the house at night to make sure everything was secure, and watching the news all the time, which made him angry.  He further reported feeling confined and that he could not come up the elevator, and the VA psychiatrist noted having to go down to the parking lot and bring him up the stairs.  He was very nervous and wanted to know if the psychiatrist's office had windows, and his leg continued to jump.  He was able to answer questions and explain himself, and his speech was even most of the time. 

In a February 2011 letter, a private psychologist, Dr. B.H., stated that he had examined the Veteran.  Dr. B.H. stated that he had reviewed August 2004, April 2005, and November 2005 letters from Dr. L.H., documenting the severity of the Veteran's complaints and symptoms and the fact that they were chronic and severe.  Dr. B.H. further stated that, for the sake of employability, the Veteran was permanently disabled and unable to perform sustained gainful employment, and that his reading of the case record indicated that the Veteran's disability was in place by 2004, and probably much before this time, given the severity and duration of his symptoms.  

In this case, the Board finds that an initial rating of 50 percent, but no greater, for PTSD prior to August 7, 2008, is warranted.

During that time period, the Veteran's PTSD was primarily manifested by anxiety with episodic panic attacks, depression, irritability and anger with sudden outbursts, trouble sleeping including nightmares, fear of heights and confined spaces, difficulty communicating with others and isolation, difficulty concentrating, flashbacks, hypervigilance, exaggerated startle response, some problems with memory, and difficulty maintaining effective relationships.  Such symptoms resulted in occupational and social impairment approximating reduced reliability and productivity, and during this period more closely approximated the severity and nature of those contained in the criteria for a 50 percent rating than those for any other rating. 

While on June 2008 VA examination the Veteran reported obsessive safety seeking and avoidance of reminders, the record does not reflect such severe symptomatology as obsessional rituals that interfere with routine activities, or any delusions, hallucinations, or other indications of a thought disorder.  Personal appearance and hygiene were consistently normal, and the Veteran was always noted to be fully oriented.  While his speech was at times noted to be angry or irritable, it was never illogical, obscure, or irrelevant.  Also, while the Veteran was noted to have panic attacks, described as "unpredictable" and "episodic," the record does not reflect near-continuous panic or depression affecting the ability to function independently, appropriately and effectively during this time period.

The Board notes that suicidal ideation and thoughts of hurting others were reported intermittently by the Veteran during this period, and that moments of irritability, becoming easily enraged, and anger outbursts were noted.  The Board notes Dr. L.H.'s assertions that the Veteran was at high risk regarding suicidal and homicidal ideation symptoms, that the severity of his PTSD warranted exclusion for the workplace, and that, due to the intensity of his symptoms, he was a risk to himself and others in any work place.  Dr. L.H. further reported in November 2005 that, in her office, the Veteran yelled, jumped up and down, and invaded her personal space.  

However, considering the evidence in its totality, even given any suicidal ideation or irritability, including outbursts of anger, such symptomatology is not of such severity to warrant a 70 percent rating given the Veteran's disability picture as a whole.

In this regard, while the Board has considered the letters of Dr. L.H. concerning the Veteran's condition, on October 2005 VA examination no suicidal or homicidal ideation was noted, and the record reflects that the Veteran held his long-time full-time job for almost four years after Dr. L.H. stated that that the severity of his PTSD warranted exclusion for the workplace, and that, due to the intensity of his symptoms, he was a risk to himself and others in any work place.  Also, while no treatment records from Dr. L.H. are of record, treatment records from the Veteran's private physician dated from September 2003 to May 2010 are of record.  While reflecting PTSD diagnoses and symptoms, and that the physician prescribed psychiatric medication for such symptoms, these records do not reflect symptoms of the same level of severity of that described by Dr. L.H.; such records reflect assessments of nightmares on occasions, "episodic panic type symptoms," and anxiety and PTSD "stable" with Xanax.  No such suicidal or homicidal risk is reflected in any of these records.  In this regard, the Veteran was given the opportunity in letters and forms mailed to him in September 2004, September 2009, and January 2010 to submit or authorize VA to obtain treatment records from Dr. L.H. but he did not respond, while authorizing VA to obtain treatment records from other providers, including the September 2003 to May 2010 private physician, in forms dated in August 2008 and Mach 2010.  Also, despite in August 2008 stating that she had had 88 sessions with the Veteran, Dr. L.H. has not submitted any such treatment records that might closely document the severity and persistence of the Veteran's PTSD symptoms over the relevant period of time.  

The Board also notes the Veteran's reported irritability towards his employer and coworkers, and that on June 2008 VA examination he reported anger problems at work and at home, and that he was never fired due to anger issues, but that he had to complete anger management several times and was in a number of confrontations.  Also, in November 2005, the Veteran was confrontational towards a VA social worker, expressed outrage over treatment by VA, and reported considering physically attacking the October 2005 VA examiner but realized that it would have legal consequences for him and thus refrained from taking such action.  While such behavior reflects irritability and anger with outbursts, it also reflects ability to control anger impulses so as to avoid periods of violence.  In this regard, there has been no evidence of behavior rising to the severity of periods of violence aside from the very vague assertions of the Veteran's wife in August 2008 that, when he was enraged, he had become physically abusive with the family where they had had to leave the house for a while, and that she had found it necessary to leave him many times in the past; there are no further details given regarding the nature, time frame, frequency, or other such aspects of any physical abuse inflicted by the Veteran.  The Board does not find such vague assertions to establish symptomatology of such severity as to sufficiently change the Veteran's disability picture so as to warrant a 70 percent rating or higher.

Also, while the record reflects social isolation and avoidance by the Veteran and difficulty in establishing and maintaining relationships, including difficulties with his co-workers, it does not reflect inability to establish and maintain effective relationships as contemplated in the criteria for a 70 percent rating.  The record reflects that, in addition to interacting with others at work, the Veteran engaged in some, if little, social activity, and while the Veteran's wife in August 2008 stated that the Veteran isolated himself and generally did not trust people, she stated that he did have a small circle of friends.  

Furthermore, while the record reflects difficulty in stressful circumstances, as well as occupational impairment, it does not reflect any symptoms of difficulty in adapting to stressful circumstances (including work or a worklike setting) that would warrant a rating of 70 percent or higher.  In this regard, again, while the Veteran's disability has reportedly interfered with his employment, including causing conflict with his co-workers, and while occupational impairment due to his symptoms has been shown, he maintained his full-time job of many years for the entirety of the period in question.  Moreover, a 50 percent rating under DC 9411 contemplates occupational and social impairment with reduced reliability and productivity as the result of symptoms of the nature and severity of the Veteran's.

The Board also notes the Veteran's given GAF scores of 35 by L.H. in November 2004, 65 on October 2005 VA examination, and 55 on June 2008 VA examination.   GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

While the Board acknowledges the November 2004 given GAF score of 35, it finds it to be of less probative value than the extensive evidence of record, discussed above, reflecting no impairment in reality testing or communication to the extent of speech being at times illogical, obscure, or irrelevant, or major impairment in areas such as work or family relations, judgment, thinking, or mood of the severity of avoiding friends, neglecting family, and being unable to work, during the time period in question.  Again, while the Veteran has had difficulty in relationships with friends and family, he has been noted to have a social circle with some social interaction, the evidence does not suggest that he neglects his family.  Furthermore, again, he maintained his normal, full-time job during the period in question.  The given GAF score of 55 in June 2008 suggests symptoms of the severity of flat affect, circumstantial speech, and occasional panic attacks or social or occupational difficulty in functioning such as having few friends and conflicting with peers or co-workers, and is consistent with the nature and severity of the Veteran's PTSD symptoms, as well as his level of social and occupational impairment prior to August 7, 2008.  Such symptoms and impairment are furthermore consistent with the criteria for a 50 percent rating under DC 9411.

The Board also notes, in denying a rating of 70 percent or greater prior to August 7, 2008, that the record reflects worsening in the Veteran's PTSD symptomatology at approximately the time of his increase to a 70 percent rating.  In her August 7, 2008, letter, Dr. L.H. stated that she had re-tested the Veteran as to his symptoms and that he had had either maintained or worsened PTSD features from four years prior, including worsening of physiologic reactivity, suicidal ideation, and flashbacks, shaking and trembling more, and anger levels heighted so that he was territorially threatening.  Also, a July 2010 VA mental health therapy note reflects that the Veteran stated that he had been getting worse over the past two years, that since he retired he had been isolated a lot more and rarely went out anymore, and that he went to his appointments or took his wife to work and then returned home.   

The Board further acknowledges the February 2011 letter from Dr. B.H. indicating that he had examined the Veteran and reviewed the past letters from Dr. L.H., and that, for the sake of employability, the Veteran was permanently disabled and unable to perform sustained gainful employment.  Dr. B.H. further stated that his reading of the case record would indicate that this disability was in place by 2004, and probably much before this time, given the severity and duration of his symptoms.  However, the letter, submitted years subsequent to the period of question, is of diminished probative value, as it appears to summarize or reiterate the evidence submitted by Dr. L.H., which is of record and has been discussed above.  Moreover, the letter is of further diminished probative value considering its assessment that the Veteran was unable to perform sustained, gainful employment due to his PTSD by 2004 as, again, the Veteran was employed in his normal full-time job of many years from 2004 until his retirement at the end of August 2008.  

Therefore, a rating of 50 percent for PTSD, but no greater, prior to August 7, 2008, is warranted.  

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his PTSD prior to August 7, 2008, as discussed above, such disability is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's PTSD symptoms and functional impairment during this period, such difficulties do not represent an unusual disability picture given the rating assigned above.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, notwithstanding the remarks of some medical providers indicating that the Veteran was unemployable during the period in question, the record reflects that he was fully employed in his usual occupation, and he has not asserted otherwise.  Therefore, entitlement to a total disability rating based on individual unemployability during this period is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating of 50 percent, but no greater, for PTSD prior to August 7, 2008, is warranted, and there is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating of 50 percent, but no greater, for PTSD prior to August 7, 2008, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


